Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/5/2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Walters on 3/19/2021.

The application has been amended as follows: 

Claim 5:
Line 12: replaced “the cable” with –a lift cable that comprises the cable drive system-- 
Line 13: replaced “urging member” with –urging member at a second end of the lift cable—
Claim 6:
Line 2: replaced “wherein said opening mechanism further comprises” with –further comprising—
Line 6: replaced “a lift” with –the lift—and replaced “drive gear” with –drive gear via said drive member—
Line 7: replaced “an extendible member” with –the actuator—
Line 8: replaced “cable” with –the lift cable—
Claim 9:
Lines 6-7: replaced “opening mechanism” with –opening handle-- 
Line 7: replaced “said opening mechanism” with –said opening handle—
Claim 10:
Line 6: replaced “a lift cable” with –the cable member—
Line 8: replaced “lift cable” with –cable member—
Line 9: replaced “lift cable” with –cable member--

Claims 5, 6, and 9-12 are allowed.


The following is an examiner’s statement of reasons for allowance: the prior art does not teach or motivate the claimed combination of elements, in particular the hardware for operating a gliding door or window with opening mechanism or handle, for controlling opening operation, an urging mechanism with an actuator and push pad for urging the door or window towards an open position, and a cable drive or member interconnecting the opening mechanism or handle and the urging mechanism, where the push pad is located below a bottom edge of the door or window and the actuator pushes against the push pad to urge the door or window toward the open position.  While the prior art teaches both urging mechanisms and opening mechanisms working with the urging mechanism (see for example previously applied Glover reference) as well as cable interconnections between opening and urging (see for example previously applied Querfurth reference), the prior art does not teach the push pad location below the bottom edge or motivate the combination of urging mechanism, opening mechanism, cable interconnection, and rearrangement of push pad location other than via improper hindsight.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak